                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PLEXXIKON INC.,                                  Case No. 17-cv-04405-HSG
                                   8                     Plaintiff,                         ORDER DENYING MOTION TO
                                                                                            PRECLUDE PLEXXIKON FROM
                                   9              v.                                        CALLING DR. ZUOSHENG LIU AS A
                                                                                            WITNESS AT TRIAL
                                  10       NOVARTIS PHARMACEUTICALS
                                           CORPORATION,                                     Re: Dkt. No. 494
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is Defendant Novartis Pharmaceuticals Corporation’s motion to

                                  14   preclude Plaintiff Plexxikon Inc. from calling Dr. Zuosheng Liu as a witness at trial. Dkt. No.

                                  15   494. The Court finds this matter appropriate for disposition without oral argument and the matter

                                  16   is deemed submitted. See Civil L.R. 7-1(b). For the reasons detailed below, the Court DENIES

                                  17   the motion.

                                  18       I.   DISCUSSION
                                  19            Defendant seeks to preclude Plexxikon from calling Dr. Liu as a witness at the upcoming

                                  20   trial.1 Dkt. No. 494. Dr. Liu is a chemist at the Genomics Institute of the Novartis Research

                                  21   Foundation (“GNF”), part of the global pharmaceutical research organization of the Novartis

                                  22   group. See Dkt. No. 494-1, Ex. A (“Liu Depo.”) at 9:10–15. Dr. Liu is also one of the inventors

                                  23   of Braftovi, a B-Raf inhibitor that GNF developed but that is not alleged to infringe the asserted

                                  24
                                       1
                                  25    As an initial matter, Defendant raised its intention to file this motion at the June 25, 2021 case
                                       management conference. See Dkt. No. 491. With the July 9 trial date quickly approaching, the
                                  26   Court directed Defendant to file the motion by June 29, and gave Plaintiff until July 2 to respond.
                                       See id. The Court did not authorize Defendant to file a reply brief as part of the briefing schedule,
                                  27   and Defendant did not seek leave before filing a reply brief on July 3, 2021. See Dkt. No. 504.
                                       The Court also did not permit replies as to any of the parties’ other motions in limine, consistent
                                  28   with its usual practice. The Court therefore STRIKES the improper reply brief, and does not
                                       consider it as part of this order. Dkt. No. 504.
                                   1   patents in this case. Id. at 10:13–13:23, 94:3–14. Defendant urges that Dr. Liu’s testimony is

                                   2   entirely precluded by the Court’s prior order regarding Plaintiff’s Motion in Limine No. 1 and

                                   3   Defendant’s Motions in Limine Nos. 2, 3 and 4. See Dkt. No. 475 (the “Order”). As relevant to

                                   4   this motion, in the Order the Court precluded Plaintiff from presenting evidence regarding certain

                                   5   unasserted but related inventions. In particular, the Court precluded Plaintiff from introducing

                                   6   evidence of patents or patent claims that are not asserted in this litigation, except on narrow

                                   7   impeachment grounds, id. at 3–4; evidence relating to the chemical structure or development of

                                   8   Braftovi, id. at 4–9; and evidence that third-party GlaxoSmithKline or Defendant copied

                                   9   Plaintiff’s inventions, id. at 9–13. The Court further precluded Plaintiff from introducing evidence

                                  10   in its case-in-chief relating to the “core molecular structure” of Plaintiff’s invention, and limited

                                  11   the use of such evidence in rebuttal and on cross-examination. See id. at 6–9. The Court

                                  12   concluded, however, that Plexxikon could introduce evidence in rebuttal and during cross-
Northern District of California
 United States District Court




                                  13   examination that the novel aspects of the claims include some “core molecular structure” and that

                                  14   the efficacy of the claimed compounds arise from this feature. Id. at 8–9.

                                  15          Plaintiff responds that Defendant mischaracterizes the scope of the Order, which did not

                                  16   exclude all testimony from Dr. Liu. See Dkt. No. 497. Plaintiff states that it will not run afoul of

                                  17   the Order as properly construed. Rather, it intends to offer Dr. Liu’s testimony in support of its

                                  18   arguments that (1) Defendant willfully infringed the asserted patents because it had pre-suit

                                  19   knowledge of them; and (2) the novel aspects of the claims and the efficacy of the claimed

                                  20   compounds arise from a “core molecular structure.” Id.

                                  21          First, Plaintiff explains that Defendant “insists that it was unaware of the patents-in-suit

                                  22   until the day this lawsuit was filed.” See id. at 1; see also id. at 2–4. However, Plaintiff cites to

                                  23   circumstantial evidence—including Dr. Liu’s deposition testimony—that it argues shows that

                                  24   Defendant was aware of the asserted patents. See id. Dr. Liu testified, for example, that he and

                                  25   his fellow scientists at GNF monitor patent filings as part of their competitive intelligence efforts.

                                  26   See Liu Depo. at 103:11–105:19. Plaintiff further asserts that a foreign patent office provided

                                  27   Novartis AG, Defendant’s Swiss parent company, with a search report that listed Plaintiff’s patent

                                  28   application as prior art. See Dkt. No. 497 at 3. It appears Novartis AG may have shared this
                                                                                          2
                                   1   information with another one of its subsidiaries because Novartis Vaccines and Diagnostics, Inc.

                                   2   cited Plaintiff’s patent application and the search report in its own U.S. patent application. Id. at

                                   3   3–4. Plaintiff also points to a statement from the webpage of Novartis’s pharmaceutical research

                                   4   organization that it “collaborate[s] across scientific and organizational boundaries,” to suggest that

                                   5   knowledge about Plaintiff’s patents within other Novartis entities would have been shared with

                                   6   Defendant. See Dkt. No. 494 at 4, 7.

                                   7           The willful infringement evidence that Plaintiff cites does not relate to unasserted patent

                                   8   claims, Braftovi, or copying, as precluded by the Order. Despite Defendant’s urging, the Order

                                   9   did not preclude all evidence regarding willful infringement, nor did it prohibit all testimony from

                                  10   Dr. Liu. Certainly, if Plaintiff attempts to solicit testimony from Dr. Liu that he had knowledge of

                                  11   the Zelboraf patents—and not the asserted patents—such testimony could violate the Order and

                                  12   raise concerns under Rule 403. As the Court explained in the Order, “[m]ere awareness of a
Northern District of California
 United States District Court




                                  13   patent portfolio is not sufficient to show knowledge of a specific patent.” See Dkt. No. 475 at 12–

                                  14   13. But at least as framed in its opposition, Plaintiff does not intend to offer Dr. Liu’s testimony

                                  15   to conflate knowledge of the Zelboraf patents with knowledge of the asserted patents.

                                  16           Second, Plaintiff explains that Dr. Liu confirmed during his deposition that at GNF,

                                  17   medicinal chemists come up with “core structures” or “scaffolds” that can be “decorated” to

                                  18   produce large groups of molecules that retain the desired properties, but it is the “core structure”

                                  19   that they focus on. See Liu Depo. at 24:12–23, 92:21–93:20. Plaintiff argues that this testimony

                                  20   about the way Novartis approaches drug development undermines Defendant’s argument that the

                                  21   “core molecular structure” is irrelevant to the efficacy of the claimed compounds. See Dkt. No.

                                  22   494 at 4–5, 8–9.

                                  23           Although the Court held that Plaintiff may not refer to the “core molecular structure” as its

                                  24   invention in its case-in-chief, the Court explicitly stated that in its rebuttal case and in cross-

                                  25   examination, Plaintiff “may introduce evidence about subcomponents that cause the claimed

                                  26   compounds’ effectiveness,” including evidence that “the claimed compounds are operable because

                                  27   they contain a ‘core molecular structure.’” See Dkt. No. 475 at 6–9. Again, as framed, Dr. Liu’s

                                  28   limited testimony about drug discovery and development does not violate the Order. The Court
                                                                                           3
                                   1   understands Defendant’s concerns that the excerpts from Dr. Liu’s deposition Plaintiff cites are

                                   2   limited and may be taken out of context. But Defendant will have the opportunity to explore the

                                   3   limitations of this evidence at trial. For purposes of this motion, the evidence is relevant and does

                                   4   not raise the specter of undue prejudice or violate any prior order of this Court.

                                   5          Defendant suggests that Plaintiff is attempting to improperly elicit expert testimony from

                                   6   Dr. Liu. See Dkt. No. 494 at 4. But as is clear from his deposition, Dr. Liu is testifying from his

                                   7   own experience at his company (an affiliate of Novartis). As Federal Rule of Evidence 701 states,

                                   8   a lay witness may testify in the form of an opinion that is “rationally based on [his] perception.”

                                   9   Fed. R. Evid. 701(a). The advisory committee notes further explain that lay witnesses are

                                  10   permitted to testify based on “the particularized knowledge that the witness has by virtue of his or

                                  11   her position in the business.” See id., advisory committee notes to 2000 amendment. Dr. Liu may

                                  12   therefore testify based on his knowledge as a medicinal chemist at GNF.
Northern District of California
 United States District Court




                                  13          The Court notes that Plaintiff’s theory of the case appears to be continually evolving in

                                  14   response to the Court’s pretrial orders, and it does not find Dr. Liu’s testimony or the aggregate

                                  15   evidence of willful infringement to be overwhelming by any means. But at this time the jury—not

                                  16   the Court—must weigh the evidence and decide how persuasive it is.

                                  17    II.   CONCLUSION
                                  18          Accordingly, the Court STRIKES Defendant’s unauthorized reply brief, Dkt. No. 504, and

                                  19   DENIES the motion, Dkt. No. 494. It should go without saying that the Court will closely

                                  20   monitor the evidence submitted at trial, by either party, on a real-time basis to ensure compliance

                                  21   with the scope of all in limine orders.

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         4
                                   1          The Court further notes that Defendant indicated that its motion to seal Dr. Liu’s

                                   2   deposition transcript in its entirety is provisional. Dkt. No. 495. To the extent Defendant intends

                                   3   to file a more fulsome and revised motion, it should do so expeditiously, and any revised motion

                                   4   should explain why the proposed redactions are as narrowly tailored as possible. Generic and

                                   5   vague references to “competitive harm” are almost always insufficient justification for sealing.

                                   6          IT IS SO ORDERED.

                                   7   Dated: July 6, 2021

                                   8                                                   ___________________________ __________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
